Citation Nr: 1640828	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  14-19 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified before the undersigned Veterans Law Judge in July 2016, and attended a Decision Review Officer (DRO) conference in February 2014.  Copies of the BVA hearing transcript and notes of the DRO conference are of record.

The issue of entitlement to service connection for an acquired psychiatric disability has been raised by the record in a March 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board notes that additional evidence has been associated with the claims file following the issuance of the June 2014 Statement of the Case.  However, in a July 2016 statement the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such evidence.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is etiologically related to his active duty service.

2.  Tinnitus had its onset in or is otherwise attributable to service.  

 
CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as tinnitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Right Shoulder

In-service treatment records reflect that the Veteran sought treatment for an ache in his joints, especially in his shoulders in February 1977.  The Veteran testified at his July 2016 BVA hearing that he was involved in a training incident in 1976 when a grenade went off behind him.  He testified that he got fragments in his right shoulder from this incident.  See BVA Hearing Transcript (T.) at 8.  The Veteran declined a separation examination.

More recent treatment records reflect a May 2014 VA orthopedic consultation which noted that the Veteran had experienced a grenade explosion nearby while in service.  The treating physician noted the Veteran's complaints of intermittent pain in his shoulder since that time.  X-ray imaging reflected 2 to 3 mm metallic fragments which appeared to be located in the posterior soft tissues of his shoulder.   The Veteran underwent a right shoulder arthroplasty in October 2015. 

A VA etiological opinion has not been obtained with respect to the Veteran's right shoulder disability.  While VA could undertake additional development with respect to his right shoulder (clarify his diagnosis and obtain an etiological opinion), based on the fact that the Veteran was noted to have shoulder issues in service, his personnel records confirm he earned a hand grenade expert qualification badge (which serves to corroborate his assertions of  being involved in a grenade accident), and post service records confirm metallic fragments in his shoulder,  the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The nature and extent of the problem related to service is not before the Board. 
	
Accordingly, the Board concludes that a grant of service connection for a right shoulder disability is warranted.

Tinnitus

The Veteran's asserts that his tinnitus is the result of in-service noise exposure.  The Veteran's contentions regarding noise exposure are supported by the information contained in his personnel records.  Additionally, he has been granted service connection for sensorineural hearing loss attributed to noise exposure in service.  See June 2014 rating decision.  The Board will concede in-service noise exposure.

Post-service treatment records show complaints of, and treatment for, tinnitus.

The Veteran was afforded a VA examination and opinion for his tinnitus.  In a March 2014 VA examination the VA examiner provided a negative opinion noting that the Veteran had not complained of tinnitus in service.  The Board finds this opinion is not persuasive.  The Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

In light of the Veteran's credible statements regarding in-service noise exposure and continuity of symptomatology since service, and his current diagnosis of tinnitus, the Board gives the Veteran the benefit of the doubt and finds that service connection for tinnitus is warranted.  Further discussion of the evidence is simply not warranted.

ORDER

Service connection for a right shoulder disability is granted.

Service connection for tinnitus is granted.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claim of entitlement to service connection for a bilateral knee disability.  

The Veteran asserts that he suffers from a bilateral knee disability caused by running in boots in service.  He testified that he was a master fitness instructor in service and had to provide remedial physical exercise to certain service members.  He reported that he was always running in boots and that this affected his knees negatively.  See BVA Hearing Transcript (T.) at 10.  Service personnel records confirm that the Veteran served as a master fitness trainer.  

In the Veteran's May 2010 claim for service connection, he asserted that he was initially treated for his knees in 1990 at Perry Point VA Medical Center.  These records from the 1990's have not been obtained.  The earliest records noting a knee problem are from September 2006 noting that the Veteran had injured his left knee after falling on a slippery floor.

The Board finds that a VA compensation examination and medical opinion is critical to the claim and should be obtained.  

While on Remand all outstanding VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records from the Perry Point VA Medical Center, records from the 1990's should be obtained.  If records from the 1990's are not available, the Perry Point VAMC should specifically note that records from the 1990's are not available. 

In this regard, the Veteran himself is asked to attempt to obtain these records, if possible

2.  Following the development in Remand paragraph 1, arrange for the Veteran to undergo VA examination to determine the nature and etiology of his bilateral knee disability and its relationship, if any, to the Veteran's military service, to include service as a master fitness trainer and running in military boots.  

Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination(s), and the examiner(s) must indicate that such review occurred.  

The examiner(s) should provide an opinion as to:

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral knee disability had its onset during the Veteran's active service or is otherwise causally related to his service, to include service as a  master fitness trainer and running in military boots.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If any examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


